     Case 2:18-cv-00721-RFB-DJA Document 96 Filed 06/17/20 Page 1 of 2




 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      EVAN RATCLIFF,                                        Case No. 2:18-cv-00721-RFB-DJA
 6
                             Plaintiff,
 7                                                          ORDER
            v.
 8
      ROMEO ARANAS, ET AL.,
 9
                             Defendants.
10

11
            This matter is before the Court on Plaintiff’s Motion for Address (ECF No. 94), filed on
12
     June 15, 2020.
13
            On March 19, 2020, the Court granted in part and denied in part Plaintiff’s request for
14
     assistance with service on Defendant Kent Robertson. (ECF No. 84). It ordered the Attorney
15
     General’s Office to file a notice as to whether it will represent Robertson and accept service on
16
     his behalf or file Robertson’s address under seal, to the extent it is aware of it. The Attorney
17
     General’s Office filed Robertson’s address under seal (ECF No. 88) and a notice of compliance
18
     with the Court’s Order (ECF No. 89) on March 24, 2020. As a result, the Court ordered the Clerk
19
     of the Court to issue summons and a USM-285 form utilizing the address filed under seal and
20
     provide it to the U.S. Marshal’s Office for service of Robertson. On June 12, 2020, the summons
21
     was returned executed with Robertson being served on June 1, 2020. As such, Plaintiff’s request
22
     that Robertson’s address be filed for service purposes is untimely and unnecessary.
23
            Further, the Court notes that it approved a limited stay until service could be completed on
24
     Robertson. Having received confirmation of service with the summons returned executed on
25
     June 12, 2020, the Court will lift the stay and the parties shall proceed with discovery.
26
            IT IS THEREFORE ORDERED Plaintiff’s Motion for Address (ECF No. 94) is denied.
27

28
     Case 2:18-cv-00721-RFB-DJA Document 96 Filed 06/17/20 Page 2 of 2




 1          IT IS FURTHER ORDERED that the stay that was granted pursuant to Order ECF No. 91

 2   is lifted as of June 12, 2020 and the parties shall file a proposed discovery plan by June 26, 2020.

 3          DATED: June 17, 2020.

 4
                                                          DANIEL J. ALBREGTS
 5                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
